DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “admissible temperature” is unclear, as it is not clear what temperatures are or are not admissible and/or what rubric might be used for determining such admissibility.
Further regarding claim 1, various key variables such as unit rate, t1, Hd and Qopt are undefined, rendering the equations in claim 1 unusable for determination of scope.
Further regarding claim 1, the claim recites both recording (line 9) and determining (line 25) an “initial ESP inlet pressure”.  Additionally, the determining step only takes place conditionally (i.e. within the “when ESP inlet pressure Pinlet is below the bubble-point pressure Pbpp and difference Tw – Tf is increasing”.  These limitations are indefinite.  According to the line 25 recitation, the initial ESP inlet pressure is only measured if the ESP is operating.  It is therefore unclear how such a measurement constitutes an “initial” measurement.  Furthermore, the unconditional requirement of “recording” does not match the conditional requirement of “determining”, as it appears there is scope of the claim in which initial ESP inlet temperature is recorded without actually having been measured.
Regarding claim 8, the claim recites “an electric center pump”.  As this term is not used in the specification or in the art generally, one of skill would be unable to determine its meaning for the purposes of claim construction.  In addition, this limitation is positively recited twice, which leads to confusion regarding how many such pumps are required by the claim.
Further regarding claim 8, the limitation of “an inlet of the pump” is positively recited in lines 6 and 7.
Further regarding claim 8, there is insufficient antecedent basis for the limitation of “the pump rotation frequency”.
Further regarding claim 8, the claim recites “the ECP operation is continued with the values of the most optimal flow rate, dynamic level, installation current, and temperature on the pump surface”.  This recitation is indefinite in at least two respects.  First, the “most optimal flow rate” lacks antecedent basis and is unclear, as it is not clear what flow rates are or are not optimal and/or what rubric might be used for determining such optimization.  Second, in context, it is unclear whether the recited variables in the limitation are control variables for feedback or a snapshot of such values used for control at all further times.  
Finally regarding claim 8, the method claimed is generally unclear.  In particular, the means by which several of the stated intended results are to be obtained is not set forth, e.g. “put into constant operation at constant or increasing pressure at the pump inlet by no more than 10% for one or more hours”.  This leaves one of skill unaware of the scope of the desired protection.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  as best understood by the examiner, the limitations of stabilizing ESP rate at constant inlet pressure over one or more hours in combination with the remaining limitations of the independent claims.

Response to Arguments
Applicant’s arguments, see page 9, filed 28 April 2022, with respect to obviousness have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 1-7 has been withdrawn. 
Applicant’s arguments regarding the definiteness of claims 1-7 have been considered and are not persuasive.  
With respect to the argument regarding admissible temperature, the examiner is not persuaded.  Applicant argues that the limitation is merely broad.  The examiner holds that a broadest reasonable interpretation of the claimed invention is modified by the word “admissible”, that is, an admissible temperature is more limited in scope than a “temperature” or a “predetermined temperature”.  As such, it becomes necessary to establish what temperatures are or are not permissible.  At this juncture of the analysis, the examiner finds no pertinent disclosure in the specification which would shed light on how this limitation should be interpreted.  Furthermore, there is no accepted definition of the term in the art as a whole.  Therefore, the issue at hand is not the breadth of the scope of the term, but where it’s boundaries lie.  As such, the claim is rendered indefinite by the use of the term “admissible temperature”.  
Furthermore, the examiner has noted several variables referred to in claim 1 which are wholly undefined therein.  As long as such lack of definition remains, it is effectively impossible for one of skill in the art to determine what scope of protection is being sought by the applicant.   As the applicant has alleged no error in this analysis, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746